Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers and the preliminary amendment filed on August 21, 2020 for Application No. 16/971,855.  By the amendment, claims 1-3 and 5-19 are pending with claims 1-3, 5-8, 10 and 11-14 being amended, newly claims 16-19 being added and claim 4 being canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Wagner on September 29, 2021.
The application has been amended as follows: 
Claims 2-3, 5-13 and 16-19, in lines 1, the limitation “A powertrain controller” is replaced with - -The powertrain controller- -.

Priority
Receipt is acknowledged of certified copies of papers submitted on 08/21/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted on 08/21/2020 has been considered by the examiner. 

Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.

Regarding claim 1, the prior art of record fails to disclose or render obvious a powertrain controller for controlling a torque distribution between a front axle and a rear axle of a vehicle having the combination features recited in the claim and particularly “implement the first torque distribution profile (TDP1) when the one or more vehicle dynamics parameter (VDPn) is within the one or more predefined stability margin (VSMn); and implement the second torque distribution profile (TDP2) when the one or more vehicle dynamics parameter (VDPn) is outside the one or more predefined stability margin (VSMn) and the identified change in the torque request (TQR) comprises a decrease in the torque request”. 
Regarding claim 14, the prior art of record fails to disclose or render obvious A method of controlling a torque distribution between a front axle and a rear axle of a vehicle by selectively implementing at least first and second torque distribution profiles having the combination features recited in the claim and particularly “implementing the first torque distribution profile (TDP1) when the one or more vehicle dynamics parameter (VDPn) is within the one or more predefined stability margin (VSMn); and implementing the second torque distribution profile (TDP2) when the one or more vehicle dynamics parameter (VDPn) is outside the one or more predefined stability margin (VSMn) and the identified change in the torque request (TQR) comprises a decrease in the torque request”. 
The closest prior art reference is Yu et al. (US 8,504,238 B2).
Yu discloses a system and method for distributing propulsion to front and rear axles includes an electronic control unit (ECU) configured to determine a desired/actual yaw rates and desired/actual body slip angles, and apply constraints to determine the adjusted torque partition request and command the first axle motor to decrease supplied torque to the first axle during an understeer event but does not teach the particular features and conditions as required by claims 1 and 14. See Figure 4 and the Summary of the invention. 
Claims 2-3 and 5-13 and 15-19 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655